Title: Appendix by Thomas Jefferson -- A Proclamation, 2 July 1807
From: Jefferson, Thomas
To: 


DURING the wars which, for some time, have unhappily prevailed among the powers of Europe, the United States of America, firm in their principles of peace, have endeavoured by justice, by a regular discharge of all their national and social duties, and by every friendly office their situation has admitted, to maintain, with all the belligerents, their accustomed relations of friendship, hospitality, and commercial intercourse.  Taking no part in the questions which animate these powers against each other, nor permitting themselves to entertain a wish but for the restoration of general peace, they have observed with good faith the neutrality they assumed, and they believe that no instance of a departure from its duties can be justly imputed to them by any nation.  A free use of their harbours and waters, the means of refitting, and of refreshment, of succour to their sick and suffering, have at all times, and on equal principles, been extended to all, and this too amidst a constant recurrence of acts of insubordination to the laws, of violence to the persons, and of trespasses on the property of our citizens, committed by officers of one of the belligerent parties received among us.  In truth, these abuses of the laws of hospitality have, with few exceptions, become habitual to the commanders of the British armed vessels hovering on our coasts, and frequenting our harbours.  They have been the subject of repeated representations to their government.  Assurances have been given that proper orders should restrain them within the limit of the rights and of the respect due to a friendly nation: but those orders and assurances have been without effect; no instance of punishment for past wrongs has taken place.  At length a deed, transcending all we have hitherto seen or suffered, brings the public sensibility to a serious crisis, and our forbearance to a necessary pause.
A frigate of the United States, trusting to a state of peace, and leaving her harbour on a distant service, has been surprised and attacked by a British vessel of war of a superior force, one of a squadron then lying in our waters, and covering the transaction, and has been disabled from service with the loss of a number of men killed and wounded.  This enormity was not only without provocation, or justifiable cause, but was committed with the avowed purpose of taking by force, from a ship of war of the United States, a part of her crew, and that no circumstance might be wanting to mark its character, it had been previously ascertained, that the seamen demanded, were native citizens of the United States.  Having effected his purpose, he returned to anchor with his squadron within our jurisdiction.  Hospitality under such circumstances, ceases to be a duty; and a continuance of it with such uncontrouled abuses, would tend only by multiplying injuries and irritations to bring on a rupture between the two nations.  This extreme resort is equally opposed to the interests of both, as it is to assurances of the most friendly dispositions on the part of the British government, in the midst of which, this outrage has been committed.  In this light, the subject cannot but present itself to that government, and strengthen the motives to an honourable reparation of the wrong which has been done, and to that effectual controul of its naval commanders, which alone can justify the government of the United States in the exercise of those hospitalities it is now constrained to discontinue.
In consideration of these circumstances, and of the right of every nation to regulate its own police, to provide for its peace, and for the safety of its citizens, and consequently to refuse the admission of armed vessels into its harbours or waters, either in such numbers or of such descriptions, as are inconsistent with these, or with the maintenance of the authority of the laws, I have thought proper, in pursuance of the authorities specially given by law, to issue this my Proclamation, hereby requiring all armed vessels bearing commissions under the government of Great Britain, now within the harbours or waters of the United States, immediately, and without any delay, to depart from the same, and interdicting the entrance of all the said harbours and waters to the said armed vessels, and all others bearing commissions under the authority of the British government.
And if the said vessels, or any of them, shall fail to depart as aforesaid, or if they or any others, so interdicted, shall hereafter enter the harbours or waters aforesaid, I do, in that case, forbid all intercourse with them, or any of them, their officers or crews, and do prohibit all supplies and aid from being furnished to them, or any of them.
And I do declare, and make known, that if any person from, or within the jurisdictional limits of the United States, shall afford any aid to any such vessels contrary to the prohibition contained in this Proclamation, either in repairing any such vessel, or in furnishing her, her officers, or crew, with supplies of any kind, or in any manner whatsoever, or if any pilot shall assist in navigating any of the said armed vessels, unless it be for the purpose of carrying them in the first instance beyond the limits and jurisdiction of the United States, or unless it be in the case of a vessel forced by distress, or charged with public dispatches as hereafter provided for, such person or persons shall, on conviction, suffer all the pains and penalties by the laws provided for such offences.
And I do hereby enjoin and require all persons bearing office civil or military, within or under the authority of the United States, and all others, citizens or inhabitants thereof, or being within the same, with vigilance and promptitude to exert their respective authorities, and to be aiding and assisting to the carrying this Proclamation, and every part thereof, into full effect.
Provided, nevertheless, that if any such vessel shall be forced into the harbours or waters of the United States, by distress, by the dangers of the sea, or by the pursuit of an enemy, or shall enter them charged with dispatches or business from their government, or shall be a public packet for the conveyance of letters and dispatches, the commanding officer immediately reporting his vessel to the collector of the district, stating the object or causes of entering the said harbours or waters, and conforming himself to the regulations in that case prescribed under the authority of the laws, shall be allowed the benefit of such regulations respecting repairs, supplies, stay, intercourse and departure as shall be permitted under the same authority.
In testimony whereof, I have caused the seal of the United States, to be affixed to these presents and signed the same.(seal.)Given at the city of Washington, the second day of July, in the year of our Lord one thousand eight hundred and seven, and of the sovereignty and independence of the United States, the thirty-first.

TH: JEFFERSON.By the President.JAMES MADISON, Secretary of State.